 

Exhibit 10.20

 

QUALIGEN THERAPEUTICS, INC.

 

2020 STOCK INCENTIVE PLAN

 

As adopted by the Board of Directors on April 8, 2020 (and as thereafter
amended)

 

ARTICLE 1

PURPOSES OF THE PLAN; TERM

 

1.1 Purposes. The purposes of the Plan are (a) to enhance the Company’s ability
to attract and retain the services of qualified employees, officers, directors,
consultants and other service providers upon whose judgment, initiative and
efforts the successful conduct and development of the Company’s business largely
depends and (b) to provide additional incentives to such persons or entities to
devote their utmost effort and skill to the advancement and betterment of the
Company, by providing them an opportunity to participate in the ownership of the
Company and thereby have an interest in the success and increased value of the
Company.

 

1.2 Term. Unless earlier terminated as provided herein, this Plan will become
effective on the Effective Date and will terminate 10 years from the Effective
Date.

 

ARTICLE 2

DEFINITIONS

 

For purposes of this Plan, terms not otherwise defined herein will have the
meanings indicated below:

 

2.1 “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by, controls or is under common control with, the Company and (ii) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee, whether now or hereafter existing.

 

2.2 “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or
Performance Awards.

 

2.3 “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, and country-specific appendix thereto for
grants to non-U.S. Participants, which will be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.

 

2.4 “Board” means the Board of Directors of the Company.

 

   

 

 

2.5 “Cause” means termination of Service because of (a) any willful, material
violation by the Participant of any law or regulation applicable to the business
of the Company or a Parent, Subsidiary or Affiliate of the Company, the
Participant’s conviction for or guilty plea to a felony or a crime involving
moral turpitude or any willful perpetration by the Participant of a common law
fraud; (b) the Participant’s commission of an act of personal dishonesty which
involves personal profit in connection with the Company or any other entity
having a business relationship with the Company; (c) any material breach by the
Participant of any provision of any agreement or understanding between the
Company or any Parent, Subsidiary or Affiliate of the Company and the
Participant regarding the terms of the Participant’s Service, including the
willful and continued failure or refusal of the Participant to perform the
material duties required of such Participant as an Employee, Officer, Director,
Non-Employee Director or Consultant of the Company or a Parent, Subsidiary or
Affiliate of the Company, other than as a result of having a Disability or a
breach of any applicable invention assignment and confidentiality agreement or
similar agreement between the Company or a Parent, Subsidiary or Affiliate of
the Company and the Participant; (d) Participant’s disregard of the policies of
the Company or any Parent, Subsidiary or Affiliate of the Company so as to cause
loss, damage or injury to the property, reputation or employees of the Company
or a Parent, Subsidiary or Affiliate of the Company or (e) any other misconduct
by the Participant which is materially injurious to the financial condition or
business reputation of or is otherwise materially injurious to the Company or a
Parent, Subsidiary or Affiliate of the Company. The determination as to whether
a Participant is being terminated for Cause will be made in good faith by the
Company and will be final and binding on the Participant. The foregoing
definition does not in any way limit the Company’s ability to terminate a
Participant’s employment or consulting relationship at any time as provided in
Section 13.11, and the term “Company” will be interpreted to include any
Affiliate, Subsidiary or Parent, as appropriate. Notwithstanding the foregoing,
the foregoing definition of “Cause” may, in part or in whole, be modified or
replaced in each individual employment agreement or Award Agreement with any
Participant, provided that such document supersedes the definition provided in
this Section 2.5.

 

2.6 “Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.

 

2.7 “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

 

2.8 “Committee” means the Board, the Compensation Committee of the Board or
those persons to whom administration of the Plan or part of the Plan has been
delegated as permitted by law.

 

2.9 “Company” means Qualigen Therapeutics, Inc. or any successor corporation.

 

2.10 “Consultant” means any natural person, including an advisor or independent
contractor, engaged by the Company or a Parent, Subsidiary or Affiliate to
render services to such entity.

 

 2 

 

 

2.11 “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then-outstanding voting securities; provided, however, that for
purposes of this clause (a) (i) the acquisition of additional securities by any
one Person who is considered to own more than 50% of the total voting power of
the securities of the Company will not be considered a Corporate Transaction,
and (ii) a Corporate Transaction shall not be deemed to occur on account of the
acquisition of securities of the Company in a transaction or series of related
transactions the primary purpose of which is to obtain financing for the Company
through the issuance of equity securities; (b) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(c) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; (d) any other transaction which qualifies as a “corporate
transaction” under Section 424(a) of the Code wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company) or (e) a change in the effective control of the Company
that occurs on the date that a majority of members of the Board is replaced
during any twelve (12) month period by members of the Board whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election; provided, however, that for purposes of
this clause (e), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Corporate Transaction. For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock or similar business transaction with the Company. Notwithstanding the
foregoing, to the extent that any amount constituting deferred compensation (as
defined in Section 409A of the Code) would become payable under this Plan by
reason of a Corporate Transaction, such amount will become payable only if the
event constituting a Corporate Transaction would also qualify as a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time .

 

2.12 “Director” means a member of the Board.

 

2.13 “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 

2.14 “Effective Date” means the date of adoption of this Plan by the Board.

 

2.15 “Employee” means any person, including Officers and Directors, providing
services as an employee to the Company or any Parent, Subsidiary or Affiliate.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.

 

2.16 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

 3 

 

 

2.17 “Exchange Program” means a program pursuant to which (a) outstanding Awards
are surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced.

 

2.18 “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.

 

2.19 “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows: (a) if such Common Stock is
publicly traded and is then listed on a national securities exchange, its
closing price on the date of determination on the principal national securities
exchange on which the Common Stock is listed or admitted to trading as reported
in The Wall Street Journal or such other source as the Committee deems reliable;
(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable or (c) if none of the
foregoing is applicable, by the Board or the Committee in good faith using any
reasonable method of evaluation in a manner consistent with the valuation
principles under Section 409A of the Code.

 

2.20 “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.

 

2.21 “IRS” means the United States Internal Revenue Service.

 

2.22 “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent or Subsidiary.

 

2.23 “Option” means an award of an option to purchase Shares pursuant to Article
4 or Article 10.

 

2.24 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

2.25 “Participant” means a person who holds an Award under this Plan.

 

2.26 “Performance Award” means cash or stock granted pursuant to Article 9 or
Article 10.

 

 4 

 

 

2.27 “Performance Factors” means any performance factors selected by the
Committee and specified in an Award Agreement, including, without limitation,
the following factors, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively or in any combination, on a GAAP or non-GAAP basis,
and measured, to the extent applicable on an absolute basis or relative to a
pre-established target, to determine whether the performance goals established
by the Committee with respect to applicable Awards have been satisfied: (a)
profit before tax; (b) billings; (c) revenue; (d) net revenue; (e) earnings
(which may include earnings before interest and taxes, earnings before taxes and
net earnings); (f) operating income; (g) operating margin; (h) operating profit;
(i) controllable operating profit; (j) net operating profit; (k) net profit; (l)
gross margin; (m) operating expenses or operating expenses as a percentage of
revenue; (n) net income; (o) earnings per share; (p) total stockholder return;
(q) market share; (r) return on assets or net assets; (s) the Company’s stock
price; (t) growth in stockholder value relative to a pre-determined index; (u)
return on equity; (v) return on invested capital; (w) cash flow (including free
cash flow or operating cash flows); (x) cash conversion cycle; (y) economic
value added; (z) individual confidential business objectives; (aa) contract
awards or backlog; (bb) overhead or other expense reduction; (cc) credit rating;
(dd) strategic plan development and implementation; (ee) succession plan
development and implementation; (ff) improvement in workforce diversity; (gg)
customer indicators; (hh) new product invention or innovation; (ii) attainment
of research and development milestones; (jj) improvements in productivity; (kk)
bookings; (ll) attainment of objective operating goals and employee metrics and
(mm) any other metric that is capable of measurement as determined by the
Committee. The Committee may, in recognition of unusual or non-recurring items
such as acquisition-related activities or changes in applicable accounting
rules, provide for one or more equitable adjustments (based on objective
standards) to the Performance Factors to preserve the Committee’s original
intent regarding the Performance Factors at the time of the initial award grant.
It is within the sole discretion of the Committee to make or not make any such
equitable adjustments.

 

2.28 “Performance Period” means the period of service determined by the
Committee during which years of service or performance is to be measured for the
Award.

 

2.29 “Performance Share” means an Award granted pursuant to Article 9 or Article
10, the payment which is contingent upon achieving certain performance goals
established by the Committee.

 

2.30 “Performance Unit” means an Award granted pursuant to Article 9 or Article
10, the payment which is contingent upon achieving certain performance goals
established by the Committee.

 

2.31 “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

 

2.32 “Plan” means this Qualigen Therapeutics, Inc. 2020 Stock Incentive Plan.

 

2.33 “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.

 

2.34 “Restricted Stock Award” means an award of Shares pursuant to Article 5 or
Article 10 or issued pursuant to the early exercise of an Option.

 

2.35 “Restricted Stock Unit” means an Award granted pursuant to Article 8 or
Article 10.

 

2.36 “SEC” means the United States Securities and Exchange Commission.

 

 5 

 

 

2.37 “Securities Act” means the United States Securities Act of 1933, as
amended.

 

2.38 “Service” means service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement. An Employee will not be deemed to have ceased to
provide Service in the case of (a) sick leave; (b) military leave or (c) any
other leave of absence approved by the Company; provided, that such leave is for
a period of not more than 90 days (x) unless reemployment upon the expiration of
such leave is guaranteed by contract or statute or (y) unless provided otherwise
pursuant to formal policy adopted from time to time by the Company and issued
and promulgated to employees in writing. In the case of any Employee on an
approved leave of absence or a reduction in hours worked (for illustrative
purposes only, a change in schedule from that of full-time to part-time), the
Committee may make such provisions respecting suspension of or modification of
vesting of the Award while on leave from the employ of the Company or a Parent,
Subsidiary or Affiliate or during such change in working hours as it may deem
appropriate, except that in no event may an Award be exercised after the
expiration of the term set forth in the applicable Award Agreement. In the event
of military leave, if required by applicable laws, vesting will continue for the
longest period that vesting continues under any other statutory or Company
approved leave of absence and, upon a Participant’s returning from military
leave (under conditions that would entitle him or her to protection upon such
return under the Uniform Services Employment and Reemployment Rights Act), he or
she will be given vesting credit with respect to Awards to the same extent as
would have applied had the Participant continued to provide services to the
Company throughout the leave on the same terms as he or she was providing
Services immediately before such leave. An employee will have terminated
employment as of the date he or she ceases provide services (regardless of
whether the termination is in breach of local employment laws or is later found
to be invalid) and employment will not be extended by any notice period or
garden leave mandated by local law, provided however, that a change in status
from an employee to a consultant or advisor will not terminate the service
provider’s Service, unless determined by the Committee, in its discretion. The
Committee will have sole discretion to determine whether a Participant has
ceased to provide Services and the effective date on which the Participant
ceased to provide Services.

 

2.39 “Shares” means shares of the Company’s Common Stock and the common stock of
any successor entity.

 

2.40 “Stock Appreciation Right” means an Award granted pursuant to Article 7 or
Article 10.

 

2.41 “Stock Bonus” means an Award granted pursuant to Article 6 or Article 10.

 

2.42 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

2.43 “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

 

2.44 “Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).

 

 6 

 

 

ARTICLE 3

PLAN SHARES

 

3.1 Number of Shares Available. Subject to Section 3.5 and Article 12 and any
other applicable provisions hereof, the total number of Shares reserved and
available for grant and issuance pursuant to this Plan as of the date of
adoption of the Plan by the Board, is 101,428,918 Shares (equating to, after the
May 22, 2020 reverse stock split, 4,057,157 Shares).

 

3.2 Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares: (a)
are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 3.2 will not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 12.2 hereof.

 

3.3 Minimum Share Reserve. At all times the Company will reserve and keep
available a sufficient number of Shares as will be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

 

3.4 Limitations; Eligibility. No more than 98,000,000 Shares will be issued
pursuant to the exercise of ISOs. ISOs may be granted only to Employees. All
other Awards may be granted to Employees, Consultants, Directors and
Non-Employee Directors; provided such Consultants, Directors and Non-Employee
Directors render bona fide services not in connection with the offer and sale of
securities in a capital-raising transaction.

 

3.5 Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, extraordinary dividends or distributions (whether in cash,
shares or other property, other than a regular cash dividend) recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification,
spin-off or similar change in the capital structure of the Company without
consideration, then (a) the number of Shares reserved for issuance and future
grant under the Plan set forth in Section 3.1, (b) the Exercise Prices of and
number of Shares subject to outstanding Options and SARs; (c) the number of
Shares subject to other outstanding Awards; (d) the maximum number of shares
that may be issued as ISOs set forth in Section 3.4; and (e) the number of
Shares that may be granted as Awards to Non-Employee Directors as set forth in
Article 10, will be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws, provided that fractions of a Share will not be issued.

 

 7 

 

 

ARTICLE 4

OPTIONS

 

4.1 Options. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option.

 

4.2 Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

 

4.3 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.

 

4.4 Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of 10
years from the date the Option is granted; and provided further that no ISO
granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than 10% of the total combined voting power of all classes
of stock of the Company or of any Parent or Subsidiary of the Company (“Ten
Percent Stockholder”) will be exercisable after the expiration of five years
from the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines.

 

4.5 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted, provided that (a) the Exercise Price of an
Option will be not less than 100% of the Fair Market Value of the Shares on the
date of grant and (b) the Exercise Price of any ISO granted to a Ten Percent
Stockholder will not be less than 110% of the Fair Market Value of the Shares on
the date of grant. Payment for the Shares purchased may be made in accordance
with Section 13.1 and the Award Agreement and in accordance with any procedures
established by the Company.



 

 8 

 

 

4.6 Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third party administrator) and (b) full payment for the Shares with respect to
which the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is before the date the Shares are issued, except as provided in
Section 3.5. Exercising an Option in any manner will decrease the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

 

4.7 Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates and no later than three (3) months after the date
Participant’s Service terminates (or such shorter or longer time period as may
be determined by the Committee, with any exercise beyond three (3) months after
the date Participant’s Service terminates deemed to be the exercise of an NSO),
but in any event no later than the expiration date of the Options. If the
Participant’s Service terminates because of the Participant’s death (or the
Participant dies within three (3) months after Participant’s Service terminates
other than for Cause or because of the Participant’s Disability), then the
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by the Participant on the date Participant’s Service
terminates and must be exercised by the Participant’s legal representative or
authorized assignee no later than twelve (12) months after the date
Participant’s Service terminates (or such shorter time period or longer time
period as may be determined by the Committee), but in any event no later than
the expiration date of the Options. If the Participant’s Service terminates
because of the Participant’s Disability, then the Participant’s Options may be
exercised only to the extent that such Options would have been exercisable by
the Participant on the date Participant’s Service terminates and must be
exercised by the Participant (or the Participant’s legal representative or
authorized assignee) no later than twelve (12) months after the date
Participant’s Service terminates (or such shorter or longer time period as may
be determined by the Committee, with any exercise beyond (a) three (3) months
after the date Participant’s Service terminates when the termination of Service
is for a Disability that is not a “permanent and total disability” as defined in
Section 22(e)(3) of the Code or (b) twelve (12) months after the date
Participant’s Service terminates when the termination of Service is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NSO), but in any event no
later than the expiration date of the Options. If the Participant is terminated
for Cause, then Participant’s Options will expire on such Participant’s date of
termination of Service or at such later time and on such conditions as are
determined by the Committee, but in any no event later than the expiration date
of the Options. Unless otherwise provided in the Award Agreement, Cause will
have the meaning set forth in the Plan.

 

4.8 Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

 

 9 

 

 

4.9 Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 4.9, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

 

4.10 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 13.8, by written notice to affected Participants, the
Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.

 

4.11 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

 

ARTICLE 5

 


RESTRICTED STOCK AWARDS

 

5.1 Restricted Stock Awards. A Restricted Stock Award is an offer by the Company
to sell to an eligible Employee, Consultant or Director Shares that are subject
to restrictions (“Restricted Stock”). The Committee will determine to whom an
offer will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject and all
other terms and conditions of the Restricted Stock Award, subject to the Plan.

 

5.2 Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within 30 days from the date the Award Agreement was
delivered to the Participant. If the Participant does not accept such Award
within 30 days, then the offer of such Restricted Stock Award will terminate,
unless the Committee determines otherwise.

 

5.3 Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 13.1, the Award Agreement and any procedures
established by the Company.

 

 10 

 

 

5.4 Terms of Restricted Stock Awards. Restricted Stock Awards will be subject to
such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Before the grant of a Restricted Stock Award, the Committee will: (a)
determine the nature, length and starting date of any Performance Period for the
Restricted Stock Award; (b) select from among the Performance Factors to be used
to measure performance goals, if any and (c) determine the number of Shares that
may be awarded to the Participant. Performance Periods may overlap and a
Participant may participate simultaneously with respect to Restricted Stock
Awards that are subject to different Performance Periods and having different
performance goals and other criteria.

 

5.5 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

ARTICLE 6

STOCK BONUS AWARDS

 

6.1 Stock Bonus Awards. A Stock Bonus Award is an award to an eligible Employee,
Consultant or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent or Subsidiary. All Stock
Bonus Awards will be made pursuant to an Award Agreement. No payment from the
Participant will be required for Shares awarded pursuant to a Stock Bonus Award.

 

6.2 Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Before the grant
of any Stock Bonus Award the Committee will: (a) determine the nature, length
and starting date of any Performance Period for the Stock Bonus Award; (b)
select from among the Performance Factors to be used to measure performance
goals and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.

 

6.3 Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

 

6.4 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

 11 

 

 

ARTICLE 7

STOCK APPRECIATION RIGHTS

 

7.1 Stock Appreciation Rights. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant or Director that may be settled in cash or
Shares (which may consist of Restricted Stock) having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs will be made pursuant to
an Award Agreement.

 

7.2 Terms of SARs. The Committee will determine the terms of each SAR,
including: (a) the number of Shares subject to the SAR; (b) the Exercise Price
and the time or times during which the SAR may be settled; (c) the consideration
to be distributed on settlement of the SAR and (d) the effect of the
Participant’s termination of Service on each SAR. The Exercise Price of the SAR
will be determined by the Committee when the SAR is granted, and may not be less
than Fair Market Value on the date of grant. A SAR may be awarded upon
satisfaction of Performance Factors, if any, during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement. If the
SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.

 

7.3 Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement will set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of 10 years from the date the SAR is granted. The Committee may also provide for
SARs to become exercisable at one time or from time to time, periodically or
otherwise (including upon the attainment during a Performance Period of
performance goals based on Performance Factors), in such number of Shares or
percentage of the Shares subject to the SAR as the Committee determines. Except
as may be set forth in the Participant’s Award Agreement, vesting ceases on the
date Participant’s Service terminates (unless determined otherwise by the
Committee). Notwithstanding the foregoing, the rules of Section 4.7 also will
apply to SARs.

 

7.4 Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying (a)
the difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price; times (b) the number of Shares with respect to which
the SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value or in
some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.

 

7.5 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

 12 

 

 

ARTICLE 8

RESTRICTED STOCK UNITS

 

8.1 Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant or Director covering a number of Shares that may
be settled in cash and/or by issuance of Shares (which may consist of Restricted
Stock). All RSUs will be made pursuant to an Award Agreement.

 

8.2 Terms of RSUs. The Committee will determine the terms of an RSU including:
(a) the number of Shares subject to the RSU; (b) the time or times during which
the RSU may be settled; (c) the amount (including any minimum amount), nature
(which may include cash, Shares or a combination of both) and valuation of the
consideration to be paid or distributed on settlement; (d) the effect of the
Participant’s termination of Service on each RSU; and (e) such other terms as
the Committee may determine. An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement. If the RSU is being
earned upon satisfaction of Performance Factors, then the Committee will: (x)
determine the nature, length and starting date of any Performance Period for the
RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any and (z) determine the number of Shares deemed subject to the
RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.

 

8.3 Timing of Settlement. Payment of earned RSUs will be made as soon as
practicable after the date(s) determined by the Committee and set forth in the
Award Agreement. The Committee may permit a Participant to defer payment under a
RSU to a date or dates after the RSU is earned provided that the terms of the
RSU and any deferral satisfy the requirements of Section 409A of the Code.

 

8.4 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

ARTICLE 9

PERFORMANCE AWARDS

 

9.1 Performance Awards. A Performance Award is an award to an eligible Employee,
Consultant or Director of a cash bonus or an award of Performance Shares or
Performance Units denominated in Shares that may be settled in cash or by
issuance of those Shares (which may consist of Restricted Stock). Grants of
Performance Awards will be made pursuant to an Award Agreement.

 

 13 

 

 

9.2 Types of Performance Awards. Performance Awards will include Performance
Shares, Performance Units, and cash-based Awards as set forth in Sections
9.2(a), 9.2(b), and 9.2(c) below.

 

(a) Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award. Performance Shares will consist of a unit valued by reference to a
designated number of Shares, the value of which may be paid to the Participant
by delivery of Shares or, if set forth in the instrument evidencing the Award,
of such property as the Committee will determine, including, without limitation,
cash, Shares, other property, or any combination thereof, upon the attainment of
performance goals, as established by the Committee, and other terms and
conditions specified by the Committee. The amount to be paid under an Award of
Performance Shares may be adjusted on the basis of such further consideration as
the Committee will determine in its sole discretion.

 

(b) Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units will consist of a unit valued by reference to a
designated amount of property other than Shares, which value may be paid to the
Participant by delivery of such property as the Committee will determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee.

 

(c) Cash Performance Awards. The Committee may also grant cash-based Performance
Awards to Participants under the terms of this Plan. Such awards will be based
on the attainment of performance goals using the Performance Factors within this
Plan that are established by the Committee for the relevant performance period.

 

9.3 Terms of Performance Awards. The Committee will determine, and each Award
Agreement will set forth, the terms of each Performance Award including, without
limitation: (a) the amount of any cash bonus; (b) the number of Shares deemed
subject to Performance Awards; (c) the Performance Factors and Performance
Period that will determine the time and extent to which each Performance Award
will be settled; (d) the consideration to be distributed on settlement and (e)
the effect of the Participant’s termination of Service on each Performance
Award. In establishing Performance Factors and the Performance Period the
Committee will: (x) determine the nature, length and starting date of any
Performance Period; (y) select from among the Performance Factors to be used and
(z) determine the number of Shares deemed subject to the award of Performance
Shares. Before settlement the Committee will determine the extent to which
Performance Awards have been earned. Performance Periods may overlap and
Participants may participate simultaneously with respect to Performance Awards
that are subject to different Performance Periods and different performance
goals and other criteria.

 

9.4 Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

 14 

 

 

ARTICLE 10

GRANTS TO NON-EMPLOYEE DIRECTORS

 

10.1 Grants To Non-Employee Directors. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. Awards pursuant
to this Article 10 may be automatically made pursuant to policy adopted by the
Board or made from time to time as determined in the discretion of the Board.
The aggregate number of Shares subject to Awards granted to a Non-Employee
Director pursuant to this Article 10 in any calendar year taken together with
any cash fees paid by the Company to such Non-Employee Director during such
calendar year, will not exceed $5,000,000 (calculating the value of any Award
based on the grant date fair value of such Award for financial reporting
purposes), provided, however, that this maximum number can later be increased by
the Board effective for the calendar year next commencing thereafter without
further stockholder approval.

 

10.2 Eligibility. Awards pursuant to this Article 10 will be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Article
10.

 

10.3 Vesting, Exercisability and Settlement. Except as set forth in Article 12,
Awards will vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Non-Employee
Directors will not be less than the Fair Market Value of the Shares at the time
that such Option or SAR is granted.

 

10.4 Election to receive Awards in Lieu of Cash. If permitted by the Committee,
a Non-Employee Director may elect to receive his or her annual retainer payments
and/or meeting fees from the Company in the form of cash or Awards or a
combination thereof, as determined by the Committee. Such Awards will be issued
under the Plan. An election under this Section 10.4 will be filed with the
Company on the form prescribed by the Company.

 

ARTICLE 11

ADMINISTRATION OF THE PLAN

 

11.1 Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board will establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to: (a) construe
and interpret this Plan, any Award Agreement and any other agreement or document
executed pursuant to this Plan; (b) prescribe, amend and rescind rules and
regulations relating to this Plan or any Award; (c) select persons to receive
Awards; (d) determine the form and terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder, including the exercise
price, the time or times when Awards may vest and be exercised (which may be
based on performance criteria) or settled, any vesting acceleration or waiver of
forfeiture restrictions, the method to satisfy tax withholding obligations or
any other tax liability legally due and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Committee will determine; (e) determine the number of Shares or other
consideration subject to Awards; (f) determine the Fair Market Value in good
faith and interpret the applicable provisions of this Plan and the definition of
Fair Market Value in connection with circumstances that impact the Fair Market
Value, if necessary; (g) determine whether Awards will be granted singly, in
combination with, in tandem with, in replacement of or as alternatives to other
Awards under this Plan or any other incentive or compensation plan of the
Company or any Parent or Subsidiary of the Company; (h) grant waivers of Plan or
Award conditions; (i) determine the vesting, exercisability and payment of
Awards; (j) correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement; (k) determine
whether an Award has been earned; (l) institute any Exchange Program and
determine the terms and conditions thereof; (m) reduce or waive any criteria
with respect to Performance Factors; (n) adjust Performance Factors to take into
account changes in law and accounting or tax rules as the Committee deems
necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships; (o) adopt terms
and conditions, rules and procedures (including the adoption of any sub-plan
under this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States; (p) to adopt or decline to adopt, amend or terminate any written plan
described in Section 83(i)(2)(C)(i)(II) of the Code under which in a calendar
year not less than 80 percent of all employees who provide services to the
Company in the United States (or any possession of the United States) are
granted stock options with the same rights and privileges to receive qualified
stock within the meaning of Section 83(i)(2)(A) or to take or decline to take
such other steps or actions as may be necessary to cause the Company to be an
eligible corporation within the meaning of Section 83(i)(2)(C) with respect to
any calendar year; (q) exercise negative discretion on Performance Awards,
reducing or eliminating the amount to be paid to Participants; (r) make all
other determinations necessary or advisable for the administration of this Plan
and (s) delegate any of the foregoing to one or more officers, each of whom is
also a Director, pursuant to a specific delegation as permitted by applicable
law, including Section 157(c) of the Delaware General Corporation Law, provided,
however, that any such delegation may only be with respect to Participants who
are not Insiders.

 

 15 

 

 

11.2 Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award will be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination will be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement will be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee will be final and
binding on the Company and the Participant. The Committee may delegate to one or
more officers, each of whom is also a Director, the authority to review and
resolve disputes with respect to Awards held by Participants who are not
Insiders, and such resolution will be final and binding on the Company and the
Participant.

 

11.3 Section 16 of the Exchange Act. Awards granted to Participants who are
subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act). The Committee may adjust the performance goals
to account for changes in law and accounting and to make such adjustments as the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships,
including (a) restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges; (b) an event either not directly related
to the operations of the Company or not within the reasonable control of the
Company’s management or (c) a change in accounting standards required by
generally accepted accounting principles.

 

11.4 Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

 

 16 

 

 

11.5 Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws and practices in other countries in
which the Company and its Subsidiaries operate or have employees or other
individuals eligible for Awards, the Committee, in its sole discretion, will
have the power and authority to: (a) determine which Subsidiaries and Affiliates
will be covered by the Plan; (b) determine which individuals outside the United
States are eligible to participate in the Plan, which may include individuals
who provide services to the Company, Subsidiary or Affiliate under an agreement
with a foreign nation or agency; (c) modify the terms and conditions of any
Award granted to individuals outside the United States or foreign nationals to
comply with applicable foreign laws, policies, customs and practices; (d)
establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent the Committee determines such actions to be necessary
or advisable (and such sub-plans and/or modifications will be attached to this
Plan as appendices); provided, however, that no such sub-plans and/or
modifications will increase the share limitations contained in Section 3.1 or
Section 3.4 hereof and (e) take any action, before or after an Award is made,
that the Committee determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards will be granted, that would violate the Exchange Act or any other
applicable United States securities law, the Code or any other applicable United
States governing statute or law.

 

ARTICLE 12

CORPORATE TRANSACTIONS

 

12.1 Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction, any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement will be binding on
all Participants. In the alternative, the successor corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards). The successor corporation may also issue, in place of
outstanding Shares of the Company held by the Participant, substantially similar
shares or other property subject to repurchase restrictions no less favorable to
the Participant. In the event such successor or acquiring corporation (if any)
refuses to assume, convert, replace or substitute Awards, as provided above,
pursuant to a Corporate Transaction, then notwithstanding any other provision in
this Plan to the contrary, unless provided otherwise in an Award Agreement, such
Awards will have their vesting accelerate as to all shares subject to such Award
(and any applicable right of repurchase fully lapse) immediately before the
Corporate Transaction. In addition, in the event such successor or acquiring
corporation (if any) refuses to assume, convert, replace or substitute Awards,
as provided above, pursuant to a Corporate Transaction, the Committee will
notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such period.
The Committee shall have the discretion to provide in each Award Agreement the
terms and conditions applicable to such Award upon the occurrence of a
Corporation Transaction. Awards need not be treated similarly in a Corporate
Transaction and the terms and conditions in an Award Agreement shall have
precedence over the provisions set forth in this Section 12.1.

 

12.2 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards will not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
a calendar year.

 

 17 

 

 

ARTICLE 13

MISCELLANEOUS

 

13.1 Payment For Share Purchases. Payment from a Participant for Shares
purchased pursuant to this Plan may be made in cash or by check or, where
expressly approved for the Participant by the Committee and where permitted by
law (and to the extent not otherwise set forth in the applicable Award
Agreement): (a) by cancellation of indebtedness of the Company to the
Participant; (b) by surrender of shares of the Company held by the Participant
that have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Award will be exercised or
settled; (c) by waiver of compensation due or accrued to the Participant for
services rendered or to be rendered to the Company or a Parent or Subsidiary of
the Company; (d) by consideration received by the Company pursuant to a
broker-assisted or other form of cashless exercise program implemented by the
Company in connection with the Plan; (e) by any combination of the foregoing or
(f) by any other method of payment as is permitted by applicable law.

 

13.2 Withholding Taxes. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or the applicable tax event occurs, the Company
may require the Participant to remit to the Company or to the Parent or
Subsidiary employing the Participant an amount sufficient to satisfy applicable
U.S. federal, state, local and international withholding tax requirements or any
other tax or social insurance liability legally due from the Participant before
the delivery of Shares pursuant to exercise or settlement of any Award. Whenever
payments in satisfaction of Awards granted under this Plan are to be made in
cash, such payment will be net of an amount sufficient to satisfy applicable
U.S. federal, state, local and international withholding tax or social insurance
requirements or any other tax liability legally due from the Participant. Unless
otherwise determined by the Committee, the Fair Market Value of the Shares will
be determined as of the date that the taxes are required to be withheld. The
Committee, or its delegate(s), as permitted by applicable law, in its sole
discretion and pursuant to such procedures as it may specify from time to time
and to limitations of local law, may require or permit a Participant to satisfy
such tax withholding obligation or any other tax liability legally due from the
Participant, in whole or in part by paying cash, electing to have the Company
withhold otherwise deliverable cash or Shares having a Fair Market Value,
delivering to the Company already-owned Shares having a Fair Market Value, or
withholding from the proceeds of the sale of otherwise deliverable Shares
acquired pursuant to an Award either through a voluntary sale or through a
mandatory sale arranged by the Company. The Company may withhold or account for
such tax withholding obligations by considering applicable statutory withholding
rates or other applicable withholding rates, including up to the maximum
permissible statutory tax rate for the applicable tax jurisdiction, to the
extent consistent with applicable laws.

 

 18 

 

 

13.3 Transferability. Unless determined otherwise by the Committee, an Award may
not be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, including by instrument to an inter vivos
or testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards will be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees and
(c) in the case of all awards except ISOs, by a Permitted Transferee.

 

13.4 Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock.

 

13.5 Restrictions on Shares. At the discretion of the Committee, any Award
Agreement may provide that, in the event of Participant’s termination of
Service, the Company, or its assignee, shall have the right, exercisable at the
discretion of the Committee, to repurchase Shares acquired pursuant to an Award
Agreement at any time on such terms as may be provided in the Award Agreement.
The terms upon which such repurchase right shall be exercisable (including but
not limited to the period and procedure for exercise and the timing and method
of payment for the purchased Shares) shall be established by the Committee and
set forth in the Award Agreement. At the discretion of the Committee, any Award
Agreement may provide that, in the event of a proposed transfer of Shares
acquired pursuant to an Award Agreement by the Participant, the transfer of any
such Shares may be subject to rights of first refusal by the Company, as may be
provided in the Award Agreement.

 

13.6 Certificates. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

 

13.7 Escrow; Pledge of Shares. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

 

 19 

 

 

13.8 Repricing; Exchange and Buyout of Awards. Without prior stockholder
approval the Committee may (a) reprice Options or SARs (and where such repricing
is a reduction in the Exercise Price of outstanding Options or SARs, the consent
of the affected Participants is not required provided written notice is provided
to them, notwithstanding any adverse tax consequences to them arising from the
repricing) and (b) with the consent of the respective Participants (unless not
required pursuant to Section 4.10), pay cash or issue new Awards in exchange for
the surrender and cancellation of any, or all, outstanding Awards.

 

13.9 Deferrals. The Committee may determine that the delivery of Shares, payment
of cash or a combination thereof upon the exercise, vesting or settlement of all
or a portion of any Award may be deferred and may establish programs and
procedures for deferral elections to be made by Participants. Deferrals by
Participants will be made only in accordance with Section 409A of the Code.
Consistent with Section 409A of the Code, the Committee may provide for
distributions while a Participant is providing Services to the Company or any
Parent or Subsidiary.

 

13.10 Securities Law and Other Regulatory Compliance. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan before: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable and (b)
completion of any registration or other qualification of such Shares under any
state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

 

13.11 No Obligation To Employ. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of or to continue any other relationship with the Company
or any Parent, Subsidiary or Affiliate or limit in any way the right of the
Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.

 

13.12 Adoption and Stockholder Approval. This Plan will be subject to the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months after the date this Plan is adopted by the Board.

 

13.13 Governing Law. This Plan and all Awards granted hereunder will be granted
by and construed in accordance with the laws of the State of Delaware (excluding
its conflict of law rules).

 

 20 

 

 

13.14 Amendment or Termination of Plan. The Board may at any time terminate or
amend this Plan in any respect, including amendment of any form of Award
Agreement or instrument to be executed pursuant to this Plan; provided, however,
that the Board will not, without the approval of the stockholders of the
Company, amend this Plan in any manner that requires such stockholder approval;
provided further, that a Participant’s Award will be governed by the version of
this Plan then in effect at the time such Award was granted. No termination or
amendment of the Plan will affect any then-outstanding Award unless expressly
provided by the Committee. In any event, no termination or amendment of the Plan
or any outstanding Award may adversely affect any then outstanding Award without
the consent of the Participant, unless such termination or amendment is
necessary to comply with applicable law, regulation or rule.

 

13.15 Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including the granting of stock awards
and bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

13.16 Insider Trading Policy. Each Participant who receives an Award will comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

 

13.17 All Awards Subject to Company Clawback or Recoupment Policy. All Awards,
subject to applicable law, will be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of Participant’s employment or other service with the
Company that is applicable to executive officers, employees, directors or other
service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancellation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards.

 

13.18 Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

 

 21 

 